Eastern District of New York - LIVE Database 1.2 (Revision 1.2.0.6)                                       https://ecf.nyed.uscourts.gov/cgi-bin/DktRpt.pl?10427655301154-L_1_0-1
                      Case 3:20-mj-01029-AHG Document 25-1 Filed 04/24/20 PageID.82 Page 1 of 1
                                                                                                                                                                                        CLOSED

                                                                                U.S. District Court
                                                                      Eastern District of New York (Brooklyn)
                                                                CRIMINAL DOCKET FOR CASE #: 1:20-mj-00236-PK-1


         Case title: USA v. Firsov                                                                                            Date Filed: 03/09/2020
                                                                                                                              Date Terminated: 03/09/2020


         Assigned to: Magistrate Judge Peggy Kuo

         Defendant (1)
         Kirill Victorovich Firsov                                                                            represented by Michelle A. Gelernt
         TERMINATED: 03/09/2020                                                                                              Federal Defenders of New York
                                                                                                                             One Pierrepont Plaza, 16th Floor
                                                                                                                             Brooklyn, NY 11201
                                                                                                                             718-330-1204
                                                                                                                             Fax: 718-855-0760
                                                                                                                             Email: michelle_gelernt@fd.org
                                                                                                                             LEAD ATTORNEY
                                                                                                                             ATTORNEY TO BE NOTICED
                                                                                                                             Designation: Public Defender or Community Defender Appointment

         Pending Counts                                                                                                       Disposition
         None

         Highest Offense Level (Opening)
         None

         Terminated Counts                                                                                                    Disposition
         None

         Highest Offense Level (Terminated)
         None

         Complaints                                                                                                           Disposition
         18:1029A.F



         Plaintiff
         USA                                                                                                  represented by Robert Marshal Pollack
                                                                                                                             USAO-Edny
                                                                                                                             271-A Cadman Plaza East
                                                                                                                             Brooklyn, NY 11201
                                                                                                                             718-254-6232
                                                                                                                             Email: robert.pollack@usdoj.gov
                                                                                                                             LEAD ATTORNEY
                                                                                                                             ATTORNEY TO BE NOTICED
                                                                                                                             Designation: Government Attorney


         Date Filed       # Docket Text
         03/09/2020       1 RULE 5 AFFIDAVIT/REMOVAL TO THE SOUTHERN DISTRICT OF CALIFORNIA by USA as to Kirill Victorovich Firsov (Chin, Felix) (Entered:
                            03/10/2020)
         03/09/2020          Arrest (Rule 5) of Kirill Victorovich Firsov (Chin, Felix) (Entered: 03/10/2020)
         03/09/2020       2 Minute Entry for proceedings held before Magistrate Judge Peggy Kuo:Arraignment as to Kirill Victorovich Firsov (1) Count Complaint held on 3/9/2020,
                            Attorney Appointment Hearing as to Kirill Victorovich Firsov held on 3/9/2020, Initial Appearance in Rule 5(c)(3) Proceedings as to Kirill Victorovich Firsov held
                            on 3/9/2020. AUSA Robert Pollack present. Dft present w/federal defender Michelle Gelernt. Russian interpreter Yana Agoureev present. Removal proceeding to
                            the Southern District of California hearing held. Dft waives identity hearing. Commitment to another district order entered. (Log # 3/9/20 3:22-3:39.) (Chin, Felix)
                            (Entered: 03/10/2020)
         03/09/2020       3 COMMITMENT TO ANOTHER DISTRICT as to Kirill Victorovich Firsov. Defendant committed to the Southern District of California. Ordered by Magistrate
                            Judge Peggy Kuo on 3/9/2020. (Chin, Felix) (Entered: 03/10/2020)
         03/09/2020       4 WAIVER of Rule 5(c)(3) Hearing by Kirill Victorovich Firsov (Chin, Felix) (Entered: 03/10/2020)
         03/09/2020       6 Notice to the Southern District of California of a Rule 5 or Rule 32 Initial Appearance as to Kirill Victorovich Firsov. Your case number is: 20MJ1029. Docket
                            sheet and documents attached. (If you require certified copies of any documents, please send a request to [InterDistrictTransfer_NYED@nyed.uscourts.gov]. If you
                            wish to designate a different email address for future transfers, send your request to InterDistrictTransfer_TXND@txnd.uscourts.gov.) (Chin, Felix) (Entered:
                            03/10/2020)
         03/10/2020       5 ORDER as to Kirill Victorovich Firsov. Ordered by Magistrate Judge Peggy Kuo on 3/10/2020. (Chin, Felix) (Entered: 03/10/2020)



                                                                                            PACER Service Center
                                                                                              Transaction Receipt
                                                                                               04/22/2020 18:07:25
                                                                      PACER Login: Gosha1979          Client Code:
                                                                      Description:      Docket Report Search Criteria: 1:20-mj-00236-PK
                                                                      Billable Pages:   2             Cost:            0.20




1 of 1                                                                                                                                                                            4/22/2020, 6:10 PM
